MEMORANDUM DECISION
                                                                     Apr 28 2015, 9:16 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Chris Palmer Frazier                                      Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Jesse R. Drum
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Jennifer L. Buchanan,                                     April 28, 2015

Appellant-Defendant,                                      Court of Appeals Case No.
                                                          70A04-1501-CR-25
        v.                                                Appeal from the Rush Circuit Court
                                                          The Honorable Brian D. Hill, Judge
                                                          Cause No. 70D01-1404-FA-148
State of Indiana,
Appellee-Plaintiff




Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 70A04-1501-CR-25 | April 28, 2015         Page 1 of 6
                                                Case Summary
[1]   Jennifer Buchanan (“Buchanan”) pled guilty to Possession of a Controlled

      Substance, as a Class C felony,1 and was sentenced to eight years

      imprisonment, with six years executed in the Department of Correction and

      two years to be served on home detention. She now appeals, and raises for our

      review only the issue of whether her sentence was inappropriate under

      Appellate Rule 7(B).


[2]   We affirm.



                                 Facts and Procedural History
[3]   Within the course of several controlled purchases of narcotics, police learned

      that on November 6, 2013, Buchanan had in her possession hydrocodone pills

      for which she lacked a valid prescription. At the time, Buchanan was within

      1000 feet of a family housing complex.


[4]   On April 1, 2014, Buchanan was charged with two counts of Dealing in

      Methamphetamine, as Class A felonies;2 two counts of Possession of

      Methamphetamine, as Class B felonies;3 Dealing in a Controlled Substance, as




      1
        Ind. Code § 35-48-4-7(a)(2) (West 2013). Buchanan’s offenses were committed before the July 1, 2014,
      effective date of substantial revisions to Indiana’s criminal code. We refer throughout to the substantive
      provisions of the statutes in effect at the time of her offenses.
      2
          I.C. §§ 35-48-4-1.1(a)(1)(C) & (b)(3)(B).
      3
          I.C. § 35-48-4-6.1(a)(2)(B).


      Court of Appeals of Indiana | Memorandum Decision 70A04-1501-CR-25 | April 28, 2015                 Page 2 of 6
      a Class A felony;4 and Possession of a Controlled Substance. A warrant for

      Buchanan’s arrest was issued on April 2, 2014, subsequent to which Buchanan

      was taken into custody.


[5]   On December 8, 2014, Buchanan and the State entered into a plea agreement.

      Under the terms of the agreement, Buchanan agreed to enter a guilty plea to a

      single charge of Possession of a Controlled Substance, as a Class C felony. The

      State agreed that all sentencing matters would be left to the trial court’s

      discretion. The State further agreed to dismiss all the other charges in the case.


[6]   On December 22, 2014, a change of plea hearing was conducted, at which time

      the trial court accepted the plea agreement and entered judgment of conviction.

      A presentencing investigation report had already been completed, and after

      argument of counsel the trial court sentenced Buchanan to eight years

      imprisonment, with six years executed in the Department of Correction and

      two years to be served on home detention.


[7]   This appeal ensued.



                                    Discussion and Decision
[8]   On appeal, Buchanan contends that the sentence imposed by the trial court was

      inappropriate under Appellate Rule 7(B).




      4
          I.C. § 35-48-4-2(b)(2).


      Court of Appeals of Indiana | Memorandum Decision 70A04-1501-CR-25 | April 28, 2015   Page 3 of 6
[9]    The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

       permitting appellate review and revision of criminal sentences is implemented

       through Appellate Rule 7(B), which provides: “The Court may revise a

       sentence authorized by statute if, after due consideration of the trial court’s

       decision, the Court finds that the sentence is inappropriate in light of the nature

       of the offense and the character of the offender.” Under this rule, and as

       interpreted by case law, appellate courts may revise sentences after due

       consideration of the trial court’s decision, if the sentence is found to be

       inappropriate in light of the nature of the offense and the character of the

       offender. Cardwell v. State, 895 N.E.2d 1219, 1222-25 (Ind. 2008); Serino v. State,

       798 N.E.2d 852, 856-57 (Ind. 2003). The principal role of such review is to

       attempt to leaven the outliers. Cardwell, 895 N.E.2d at 1225.


[10]   Here, Buchanan was convicted of Possession of a Controlled Substance, as a

       Class C felony. She faced a sentencing range running from two to eight years

       imprisonment, with an advisory term of four years. I.C. § 35-50-2-6(a). The

       trial court sentenced her to the maximum term of eight years, with six years to

       be served in the Department of Correction and two years to be served on home

       detention with Rush County Community Corrections.


[11]   Turning first to the nature of Buchanan’s offense, police obtained hydrocodone

       pills that had been in Buchanan’s possession through a confidential informant’s

       purchase of the pills in a controlled buy. This was one of three such

       transactions in which Buchanan was reported to have been involved; some of



       Court of Appeals of Indiana | Memorandum Decision 70A04-1501-CR-25 | April 28, 2015   Page 4 of 6
       these transactions appear to have occurred at Buchanan’s home, the residence

       of her minor children.


[12]   With respect to Buchanan’s character, we note that she entered a guilty plea.

       However, Buchanan also received a very substantial benefit from her plea: the

       dismissal of five charges in this case, each of which carried longer potential

       terms of imprisonment from the single charge to which she pleaded guilty.


[13]   Further, our review of the record reveals that Buchanan has a long history of

       substance abuse and other criminal behavior. Buchanan has been convicted on

       two separate occasions of Operating a Vehicle While Intoxicated; one of these

       resulted in serious bodily injury, and was a felony-level offense. Buchanan has

       also been convicted of Battery, Domestic Battery, and Resisting Law

       Enforcement, as Class A misdemeanors, and Public Intoxication endangering a

       person’s life, as a Class B misdemeanor. Buchanan was serving a portion of her

       sentence for her most recent conviction for Operating While Intoxicated when

       she committed the offense at issue in this case, and as a result violated the terms

       of her home detention program.


[14]   After her arrest, Buchanan sought substance abuse treatment within two

       months of her guilty plea and sentencing hearing—several months after her

       arrest in the instant case. However, Buchanan suffers from mental health issues

       which, by her own choice, have gone untreated. After attempting suicide in

       December 2014, she declined further counseling. Though Buchanan

       acknowledged at sentencing the need for treatment, she took no action to seek


       Court of Appeals of Indiana | Memorandum Decision 70A04-1501-CR-25 | April 28, 2015   Page 5 of 6
       such treatment before that point. In sum, then, Buchanan has committed

       numerous prior offenses and has had numerous prior substance abuse issues,

       but has not availed herself of rehabilitation opportunities when they were

       previously offered.


[15]   Finally, Buchanan is a parent of three children, two of whom were in her care

       at the time of her offense. Buchanan argues that the long duration of her

       sentence will preclude her from parenting these children. We observe,

       however, that these children were taken into foster care as a result of the instant

       offense.


[16]   In light of the nature of Buchanan’s offense, her character, and the substantial

       benefit she received as a result of her guilty plea, we cannot conclude that

       Buchanan’s sentence of eight years imprisonment, with six years executed in

       the Department of Correction and two years to be served on home detention, is

       inappropriate.


[17]   Affirmed.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 70A04-1501-CR-25 | April 28, 2015   Page 6 of 6